Citation Nr: 0534699	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers.

2.  Entitlement to service connection for a neurological 
disorder, claimed as headaches and dizzy spells.

3.  Entitlement to service connection for hypertension, to 
include renal pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in November 1995 and March 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

This case was last before the Board in September 2003.  Since 
then, the RO has granted service connection for a low back 
disability.  

The issue of entitlement to service connection for 
hypertension to include renal pathology is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is presumed to be sound at entry into active 
military service.

3.  Competent medical evidence reflects that chronic migraine 
and tension headaches and related dizzy spells began during 
active military service.

4.  A stomach ulcer arose many years after active military 
service and has not been attributed to active military 
service.  


CONCLUSIONS OF LAW

1.  Chronic headaches and dizzy spells were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  A stomach disorder, to include ulcers, was not incurred 
during active military service nor may it be presumed to have 
been incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statement of the case, 
supplemental statements of the case (SSOCs) and VCAA notice 
letters sent in October 2002, and in March and April 2004.  
These documents provided notice of the laws and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They thereby served to tell him of the 
evidence needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the issues addressed in 
this decision.  Examination reports are associated with the 
claims file.  All identified evidence has been accounted for 
to the extent possible.  38 U.S.C.A. § 5103A(b)-(d) (West 
2002 & Supp. 2005).

The record shows that VA provided required notice after the 
initial adverse decision on his claim; however this is not 
prejudicial error.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  Moreover, in Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that only VA's failure to 
point out what evidence is needed to substantiate the claim 
would be unfairly prejudicial to the veteran. 

Background

The veteran's service medical records (SMRs) reflect no 
relevant complaint at the time of entry.  The lungs and 
chest, the heart, the abdomen and viscera, and the 
genitourinary system were normal.  He was over 20 years of 
age at the time of entry into active military service.  He 
denied any relevant medical history.

In August 1974, the veteran reported a bilateral temporal 
headache.  He was observed for organic brain syndrome, but 
reported that a severe headache had subsided.  He reported 
that the headache was the most severe one that he had ever 
had. 

A November 1975 report notes stomach pain.  A later-dated 
November 1975 report notes new stomach pain.  The impression 
was gastroenteritis.  Yet another November 1975 report notes 
headache, dizziness, and abdominal cramps.  The impression 
was gastroenteritis.  

The veteran complained of headache again in December 1975.  
His blood pressure reading was 108/70.  Another December 1975 
report notes headaches, back pain, and pain across the chest.

A February 1976 separation examination report and 
accompanying report of medical history reflect no mention of 
any stomach or intestinal trouble, although the veteran did 
report nervous trouble, frequent or severe headaches, 
shortness of breath, and pain or pressure in the chest.  The 
examining physician recorded daily headaches with no relief 
from ASA (aspirin), shortness of breath with diaphragmatic 
chest pain after running, and nervousness and insomnia due to 
personal problems.  A February 1976 chest X-ray was normal. 

In December 1994, the veteran requested service connection 
for headache, dizzy spells, chest pain, and stomach problems, 
among others.  He submitted a private hospital report dated 
in October 1993 that reflects admission for midsternal chest 
pain.  The diagnosis was gastritis.  He submitted an April 
1994 hospital report that notes peptic ulcer disease.

In February 1995, the veteran underwent several VA 
compensation and pension examinations.  A general medical 
examination report reflects complaints of stomach pain, loss 
of appetite, and vomiting.  The relevant diagnoses were 
stomach ulcer vs. duodenal ulcer; and, gastrointestinal 
reflux disease (GERD).  A VA stomach disease examination 
yielded diagnoses of questionable peptic ulcer; and, 
questionable gallstones.

During a February 1995 VA neurology examination, the veteran 
reported that his headaches began in 1975 and continued 
unchanged in character ever since, although they had been 
worsening.  Dizziness had been occurring for about a year.  
Although the neurological examination was normal, the 
impressions were mixed headache disorder consisting of 
migraine and tension headaches; and, dizziness and true 
vertigo of uncertain etiology.  

A March 1995 VA renal echogram showed left renal collecting 
system dilation, possibly due to chronic right kidney 
disease.  A March 1995 VA barium swallow study showed a small 
stomach ulcer.  An April 1995 VA renal scan confirmed a 
diseased right kidney.

In November and December 1996 decisions, the Social Security 
Administration found that the veteran's kidneys, back and 
ulcers had prevented gainful employment since December 1994.  

An August 1997 VA computerized tomography scan showed an 
atrophied right kidney and left renal hydrophenosis.

A September 1997 VA hospital report notes a diagnosis of 
hypertension.  
In September 1997, the Board remanded the case for a hearing 
before a Veterans Law Judge.

In April 1998, the veteran testified before the undersigned 
that he was told during active service in 1975 that he had an 
ulcer and a spot on the liver.  He recalled that he was given 
pills at that time.  He testified that he has taken various 
antacids since active service.  He testified that dizzy 
spells began at basic training at Fort Polk in 1974.  He 
testified that he complained of headaches and dizzy spells 
during active service.  

In December 2000, the RO sent a letter to the veteran asking 
about any preservice treatment for renal disease or 
hypertension.  The veteran responded by stating that a kidney 
was removed at Birmingham VA Medical Center in 1998.

The veteran underwent a VA neurological compensation and 
pension examination in March 2003.  The examiner reviewed the 
claims files, interviewed the veteran, and gave a diagnosis 
of complex headache syndrome, most probably due to the 
chronic tension daily headache as well as a migraine 
headache.  No other neuropathy appeared to contribute to the 
disorder.  The headaches were associated with dizziness.  The 
examiner noted that these same symptoms were documented 
during active service, but that they were not due to any 
injury during active service.  The examiner recommended an 
MRI and an MRA (magnetic resonance angiography).  

An April 2003 VA MRI and MRA report reflects that chronic 
microvascular ischemic changes were seen in the brain. 

The veteran underwent a VA heart examination in April 2003.  
The examiner reviewed the claims files.  The relevant 
diagnoses were asymptomatic peptic ulcer disease, absent 
right kidney due to hydronephrosis, hypertension, and no 
significant heart disease.

A March 2004 VA flow study showed an obstructive pattern in 
the left kidney possibly due to a congenital obstruction or 
due to a prior stone.  

The veteran underwent two VA examinations in July 2004.  A VA 
stomach, duodenum, and peritoneal adhesions examination 
report reflects that peptic ulcer disease remained well 
controlled as long as the veteran continued taking 
medication.  The examiner did not find hypertension.  In an 
addendum report, an examiner expressed that peptic ulcer 
disease was secondary to H. pylori.  

A July 2004 VA neurological examination report reflects a 25-
year history of reported headaches and dizzy spells.  The 
assessment was daily headaches with migrainous features.  MRI 
of the brain showed white matter abnormalities. 

A February 2005 VA neurological examination report offers a 
diagnosis of chronic migraine headaches with features of 
tension headaches, not adequately treated.  The veteran had 
no significant heart disease.  

An examiner offered an addendum to a February 2005 
neurological examination report noting a review of the claims 
files.  The examiner opined that chronic headaches began at 
age 19 and were of idiopathic origin.  The examiner noted 
that both headaches and dizzy spells were experienced during 
active military service.  

The veteran underwent a VA heart compensation and pension 
examination in February 2005.  The examiner reviewed the 
claims files and gave a diagnosis of benign essential 
hypertension.  The examiner felt that the veteran's 
hypertension did not predate his atrophic kidney, which was 
likely felt to be congenital.  The veteran's peptic ulcer 
disease was felt to be secondary to H. pylori.  In an 
addendum report, the examiner noted claims file review and 
determined that hypertension began in 1998 and was unrelated 
to active military service.

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred in 
(or aggravated by) active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 are accorded special 
consideration for service connection.  A chronic disease will 
be considered to have been incurred in service when 
manifested to a degree of 10 percent or more within 1 year 
from the date of separation from active service.  38 C.F.R. 
§ 3.309 (2005).  Peptic ulcers and cardiovascular-renal 
disease, including hypertension, are chronic diseases within 
the meaning of §§ 3.307 and 3.309.  

Where a condition is not shown to be chronic, then continuity 
of symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Concerning the use of the veteran's testimony and assertions 
as evidence for his case, the Board notes that competent lay 
evidence is defined as that evidence which does not require 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159(a) (2).  The veteran may competently report the date 
of onset of his headaches and dizzy spells.  He may not, 
however, competently offer a diagnosis of his headaches, as 
only those who have specialized training and knowledge are 
competent to render such an opinion.  38 C.F.R. § 3.159(a) 
(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  

Concerning the etiology of the veteran's headaches and dizzy 
spells, his entrance examination report does not contain a 
diagnosis or notation of migraine or tension-type headaches 
or any relevant notation.  Thus, the presumption of soundness 
at entry arises.  Cotant v. Principi, 17 Vet. App. 116 
(2003).  

The SMRs do note occasional complaint of and treatment for 
headaches.  The Board especially notes that the veteran 
continued to report headaches during his separation 
examination.  Moreover, he has reported continuity of 
headache symptoms since active service.  Continuity of 
symptomatology is required to support the claim where the 
condition shown in service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  Thus, his lay account of continuing 
headaches is very favorable to his claim and assists in 
placing the evidence in relative equipoise.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107, establish entitlement).  

A VA examiner determined that the veteran's headaches began 
at age 19 (he was 20 years and 10 month old at the time of 
entry).  The VA examiner offered no basis for this 
determination, however.  Thus, its probative value is 
lessened.  Because there is no clear basis for the VA 
examiner's conclusion that the headaches began at age 19, and 
also because this conflicts with the entrance examination 
report, the medical opinion is not clear and mistakable 
evidence that chronic headaches predated active military 
service.  The presumption of soundness at entry is not 
rebutted.  

Because the veteran is presumed sound at entry, because there 
is competent medical and lay evidence that headaches began 
during active service and have continued since that time, and 
because a diagnosis of migraine headaches and related dizzy 
spells has been given, the Board will resolve any remaining 
doubt on the matter and find that the evidence is in at least 
relative equipoise on the issue of entitlement to service 
connection for migraine headaches with dizzy spells.  
Therefore, the benefit of the doubt doctrine must be applied.  
Gilbert, supra.  The claim for service connection for 
migraine headaches with dizzy spells is therefore granted.  

Concerning service connection for a stomach condition, 
including an ulcer, the SMRs reflect occasional 
gastroenteritis symptoms.  The veteran did not report those 
symptoms at the time of separation.  In fact, at the time of 
separation from active service, he checked "no" to any 
indigestion, stomach, liver, or intestinal trouble.  An ulcer 
was first discovered in the 1990s and no physician has 
related this to active military service.  The veteran has not 
alleged continuity of symptoms.  Although the veteran 
maintains that active military service caused his ulcer, he 
is not competent to supply this opinion on etiology.  
Espirutu, supra.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for a stomach disorder, to 
include ulcers, is therefore denied.  


ORDER

Service connection for migraine headaches with dizzy spells 
is granted.  

Service connection for a stomach disorder, to include ulcers, 
is denied.  


REMAND

Concerning entitlement to service connection for hypertension 
to include renal pathology, in November 1999, a VA examiner 
determined that right kidney pathology was not related to 
military service.  In February 2005, a VA examiner reviewed 
the claims file and determined that it was impossible to 
determine the etiology of an atrophied right kidney, thus 
questioning the accuracy of the November 1999 etiology 
opinion.  The credentials of neither examiner were provided.  

During active service in November 1975, an X-ray showed a 
calcific circular lesion over the right kidney.  The 
diagnosis was rule out hepatic or renal cyst.  There was no 
mention of a diseased or atrophied right kidney at that time.  
The Board questions whether the calcific circular lesion 
first seen in 1975 during active military service is related 
to later right kidney pathology.  

The Board requests that the claims file be returned for 
clarification of the etiology of the right kidney pathology.  
The Board requests that an appropriate specialist review the 
claims files and offer an opinion addressing whether it is at 
least as likely as not (50 percent or greater probability) 
that a lesion shown on X-ray in November 1975 was an early 
sign of a disease process that led to or contributed to the 
loss of the right kidney.  

If, and only if, the answer to the question above is 
affirmative, the physician is asked to address whether it is 
at least as likely as not (50 percent or greater probability) 
that kidney pathology has aggravated the veteran's 
hypertension. 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should arrange for an 
appropriate specialist to review the 
claims files and offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that a lesion of the right 
kidney shown on X-ray in November 1975 
was an early sign of a disease process 
that contributed to the loss of the right 
kidney. 

If, and only if, the answer to the 
question above is affirmative, the 
physician is asked to offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that kidney pathology 
aggravated essential hypertension. 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  

2.  Following the above, the AMC should 
review the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


